Citation Nr: 0203342	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  98-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
cervical spine disability with associated upper extremity 
involvement.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.

(The issues of entitlement to service connection for a 
cervical spine disability with associated upper extremity 
involvement, and for a low back disability will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1963 to September 
1966, and from November 1967 to February 1970.

A decision of the Board of Veterans' Appeals (Board) in 
November 1978 denied the veteran's claim for service 
connection for a cervical spine disability with right upper 
extremity involvement, on the basis that there was no 
evidence of a current disability involving the cervical spine 
and no evidence of a continuity of symptomatology or 
treatment post-service.  A June 1984 decision of the Board 
concurred with these findings.  The Board found that that the 
subsequently received evidence was cumulative and that there 
was no new factual basis for reopening the claim.

A decision of the Board in November 1982 denied the veteran's 
claim for service connection for a low back disability, on 
the basis that the evidence did not show a chronic low back 
disability related to service.  An October 1986 decision of 
the Board found that the evidence did not show a new factual 
basis to warrant service connection.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that determined that new 
and material evidence had not been submitted to reopen the 
claims for service connection for a cervical spine disability 
with right upper extremity involvement, and for a low back 
disability.  

The veteran submitted a notice of disagreement in September 
1998, and the RO issued a statement of the case in October 
1998.  The veteran submitted a substantive appeal and 
testified before an RO hearing officer in November 1998.  In 
April 2000, the Board remanded the case to the RO for initial 
consideration of medical evidence submitted directly to the 
Board without waiver.

In March 2001, the RO determined that new and material 
evidence had been submitted to reopen the claims, but then 
denied service connection.  The veteran has continued his 
appeal.

As a preliminary matter, regardless of the RO's action, the 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claims.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).

As shown below, the Board is reopening the claims but 
undertaking additional development on the issues of 
entitlement to service connection for a cervical spine 
disability with right upper extremity involvement, and for a 
low back disability, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.



FINDINGS OF FACT

1.  By a Board decision of 1984, service connection for a 
cervical spine disability with right upper extremity 
involvement was denied.

2.  Some of the evidence received since the 1984 Board denial 
of service connection for a cervical spine disability with 
right upper extremity involvement has not previously been 
submitted to VA, bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in conjunction with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  By a Board decision of 1986, service connection for a low 
back disability was denied.

4.  Some of the evidence received since the 1986 Board denial 
of service connection for a low back disability has not 
previously been submitted to VA, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The 1984 Board decision, denying service connection for a 
cervical spine disability with right upper extremity 
involvement, is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 19.104 (1984).

2.  Evidence submitted since the 1984 Board decision is new 
and material, and the claim for service connection for a 
cervical spine disability with right upper extremity 
involvement is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

3.  The 1986 Board decision, denying service connection for a 
low back disability, is final.  38 U.S.C.A. § 7104 (West 1991 
& Supp. 2001); 38 C.F.R. § 19.104 (1986).

4.  Evidence submitted since the 1986 Board decision is new 
and material, and the claim for service connection for a low 
back disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

Service medical records show neither complaints nor treatment 
for a cervical spine disorder during either period of 
service.

Service medical records dated in October 1969 reflect that 
the veteran fell off a ladder and hit his head.  Examination 
at that time revealed a slight hematoma, and the veteran was 
admitted for observation.  The diagnosis was concussion 
syndrome.  Several days later the veteran reported a back 
problem, and medications were prescribed.  The assessment was 
low back pain secondary to accident.

Service medical records at the time of the veteran's 
separation examinations in August 1966 and in January 1970 
show a normal spine and no physical defects.  On a "Report of 
Medical History" completed by the veteran in January 1970, 
the veteran reported no back trouble of any kind.  No 
significant diseases, wounds, or injuries were noted.

In conjunction with a July 1977 VA examination the veteran 
reported that, while working on a job, he lost all strength 
in the right arm and hand, and complained of numbness.  He 
related having marked weakness of this extremity, which 
included decreased grip and an inability to hold his arm up 
for any period of time in a vertical position.  Direct 
examination of the upper back revealed a normal cervical 
spine with full range of motion, flexion, extension, and 
lateral rotation.  The veteran had decreased grip on the 
right compared to the left.  X-rays of the cervical spine, 
while not suggesting an old injury, did reveal the height of 
the C5 vertebral body as slightly less than those above and 
below it.  The veteran was diagnosed with questionable 
cervical spondylitis with right upper extremity neurologic 
deficit, etiology unknown.

A Department of Labor (DOL) report of medical examination 
dated in June 1978 reflects a diagnosis of severe cervical 
strain type injury with development of right thoracic outlet 
syndrome.

A private medical examination report received in July 1980 
lists the following impressions:  Cervical, thoracic, 
brachial, radial symptoms, intervertebral disc syndrome, 
cervical, thoracic subluxations.

In conjunction with a September 1980 VA examination, the 
veteran related stepping from a ladder to the wing of an 
aircraft and falling in 1969; he lost consciousness and awoke 
in a hospital.  Following hospitalization for a head injury, 
he noted back discomfort, especially where the sides of the 
ladder had struck him.  The veteran reported persistent 
discomfort to this time.  In 1975, while lifting a board 
above shoulder level, he had the sudden onset of numbness and 
loss of strength in his right arm, and increased pain in his 
"shoulder-neck junction" and his lumbar spine.  Upon 
examination, the examiner was unable to reproduce the 
numbness by holding the veteran's hands above his head for 
three minutes; there was full range of motion in the back 
with no tenderness.  The veteran was diagnosed with back 
discomfort.

At a hearing before a rating board at the RO in December 
1981, the veteran described falling when the ladder went out 
from under him in 1969; regaining consciousness in the 
hospital; and being stiff and sore with back pain.  The 
veteran indicated that he was told not to worry; that it was 
"just the muscles from the accident;" and that it would get 
better.  The veteran testified that he was still having pains 
when he was discharged from service, and that he did not 
reinjure his back post-service.  He described having numbness 
and loss of strength in his right arm in 1975 while sorting 
lumber.

VA outpatient records dated in March 1983 show an assessment 
of back pain.

In conjunction with a VA medical consultation in March 1983, 
the veteran reported that his back pain was located in the 
low neck, upper back down to about the upper lumbar region; 
the pain was worse with sitting, standing, walking, and 
bending.  He reported that his arm would become numb when he 
placed it over his head.  Upon examination, the veteran 
walked with a normal gait, with no limp or list; he had no 
drop off with heel or toe walking.  He was tender from about 
C-7 through L-1, maximally at about T-3 through T-6 in the 
midline and paraspinus muscles.  There was no muscle spasm.  

There was full range of motion of his neck with pain at the 
extreme of forward flexion in the upper back region; and 
there was full range of motion of his back with complaints of 
pain at the extremes of flexion, extension, lateral bending, 
and rotation.  There was no sciatic notch tenderness.  
Neurologic examination of the lower extremities was 
completely negative.  Straight leg raising tests and 
Patrick's tests were negative.  There was no diminution of 
sensation to light touch over the upper extremities.  There 
was no loss of motor power to manual motor testing in the 
upper extremities, except there did seem to be definite 
weakness of grip on the right as compared to the left.  X-
rays of the cervical and dorsal spine were within normal 
limits.  The veteran was diagnosed with probable mild chronic 
thoracic strain.  

VA hospital records dated in August 1983 reflect that the 
veteran underwent surgical resection of the right first rib.

At a hearing before a rating board at the RO in October 1983, 
the veteran indicated that he did not seek medical treatment 
for his back immediately after service until 1975.  He 
testified that he experienced swelling in the area between 
the shoulder blades where the neck joined, and that he 
applied full back heat and vibrator, and rubbed "DP" into 
his back.

Private medical records received in August 1984 reflect that 
the veteran had two problems:  (1)  status-post axillary 
approach for removal of the first rib on the right, because 
of problems related to thoracic outlet syndrome, with 
residual of shoulder girdle pain and a minimal amount of 
weakness in the right upper extremity; and (2) chronic low 
back discomfort, most likely strain.  The examiner noted his 
understanding that x-rays of the veteran's lumbosacral spine 
showed degenerative joint changes.  Upon review of the x-
rays, the examiner noted mild lumbar spinal stenosis, disc 
space narrowing.

Statements of the veteran in the claims folder are to the 
effect that he was undergoing physical therapy two or three 
times per week, and that he was wearing a TENS unit all day.

Based on the evidence shown above, in June 1984 the Board 
denied entitlement to service connection for a cervical spine 
disability on the basis that new and material evidence had 
not been submitted to reopen the previously denied claim.

Private medical records dated in March 1985 from a physician 
who had evaluated the veteran on behalf of DOL include the 
physician's opinion that the low back problem was not a 
responsibility of DOL but may possibly be a service-related 
injury.

Based on the evidence shown above, in October 1986 the Board 
denied entitlement to service connection for a low back 
disability on the basis that a new factual basis to warrant 
service connection had not been established.

The evidence received subsequent to the June 1984 and October 
1986 decisions of the Board includes private medical 
opinions, physical capacity evaluations, hearing testimony 
provided by the veteran, VA outpatient records and hospital 
records, reports of medical evaluations provided to DOL, and 
a report of VA examination.

VA progress notes dated in April 1998 show an assessment of 
low back pain consistent with lumbosacral strain and other 
back pain, probable osteoarthritis.

The report of medical evaluation provided to DOL in June 1996 
includes the following (relevant) diagnoses:  Strain/sprain 
of the cervical spine; status post arthroscopy of the right 
shoulder; and strain/sprain of the lumbar spine, superimposed 
upon mild to moderate degenerative arthritis.  The examiner 
noted that the veteran had reported experiencing the onset of 
low back pain in February 1992 while working, and increased 
low back pain in September 1993 as the result of a secondary 
industrial accident occurring at that time.  The examiner 
also noted that records reflect prior low back injuries; 
however, records of those injuries were not available to the 
examiner.  In the absence of additional information, the 
examiner attributed the veteran's lumbar disability to 
industrial accidents in February 1992, September 1993, May 
1994, and December 1994; his neck injury to an industrial 
accident in December 1994; and the right shoulder to the 
industrial accidents in May 1994 and in December 1994.

At the hearing before the RO in November 1998, the veteran 
testified that his back had given him problems off and on for 
years, but in the past six or seven years it had gotten much 
worse.

A medical statement was received from the veteran's treating 
physician in December 1999.  It was the opinion of the 
veteran's treating physician that the veteran's existing back 
condition was, as likely as not, the result of the fall he 
experienced in military service, as related by the veteran.  
The treating physician noted that the veteran's existing 
condition was consistent with residuals of the type of back 
trauma suffered when landing, back down, on a ladder after 
falling off of an aircraft wing many years ago. 

At the May 2001 VA examination, the examiner reviewed the 
veteran's service medical records and medical history.  When 
asked about continuing low back pain following his separation 
from service, the veteran reported that his girlfriend would 
give him back massages.  Complications noted by the examiner 
included some sort of industrial accident in the 1970's that 
began with right arm pain and later led to a right rib 
resection for thoracic outlet syndrome in 1984.  The examiner 
also noted six low back injuries from 1990 to 1995, all 
seemingly industrial.

Current low back symptoms reported by the veteran include 
chronic low back pain, difficulty bending, an inability to do 
any heavy lifting because of pain, and an inability to sit 
for long periods of time without shifting positions and 
moving around.  The closest the veteran had to radicular pain 
was occasional pain into the right thigh.

Cervical region symptoms were generally complaints of 
grinding and some limitation of motion, particularly 
rotation.  The veteran did not allege any radicular pain, but 
reported taking medications for his symptoms.

Upon examination, the veteran's stance and gait were normal; 
he was able to toe-walk, heel-walk, fully squat, and hop on 
either foot with knee pain.  He had no difficulty dressing 
and undressing; he had no difficulty getting on and off of 
the examination table.  The veteran was able to lie back 
straight on his back and get up directly from the supine 
position without turning into the decubitus position.  The 
appearance of the spine was normal.  Lumbar lordosis was 
preserved.  There was no muscle spasm, but the veteran 
complained of tenderness around the L5-S1 area.  There was no 
sciatic tenderness.  Straight leg raising was negative 
sitting, eliciting only some thigh tightness; straight leg 
raising supine was negative for back pain on the right, but 
with left leg raising to 70 degrees, the veteran reported 
some right lumbar pain.

Spine flexion was 70 degrees; extension, 20 degrees; lateral 
bending to each side, 30 degrees; right rotation, 45 degrees; 
and left rotation, 40 degrees.

Cervical spine range of motion was 50 degrees extension; 25 
degrees flexion; 20 degrees right lateral bending; 25 degrees 
left lateral bending; 40 degrees right rotation; and 50 
degrees left rotation.  Biceps, triceps, and brachioradialis 
reflexes were present and there was no evidence of weakness 
or atrophy in either the upper or lower extremities.

The veteran was diagnosed with chronic low back pain and 
chronic symptoms with range of motion of the cervical spine.  
The examiner noted a follow-up visit with complaint of low 
back pain related to his accident at the time of his injury; 
however, his current status was complicated by multiple 
industrial injuries.  The examiner added that the veteran 
obviously could have injured both his cervical spine and 
lumbar spine with the 1969 fall.  A gap in any medical care 
was noted between 1969 and 1975.  The veteran reported that 
he first began seeing doctors for chronic low back pain in 
1975.  Question of cervical radiculopathy in the 1970's was 
eventually treated as thoracic outlet syndrome.  CT scan of 
cervical spine was essentially normal; there was only a 
slight disc bulge at L3-L4.  The examiner concluded that 
neither the records nor current X-rays support an ongoing 
condition related to the injury in service.


B.  Legal Analysis

A Board decision is final with the exception that a veteran 
may later reopen a claim if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.160(d) (2001).  The question now 
presented is whether new and material evidence has 
been submitted since the Board's adverse 1984 and 1986 
decisions, to permit reopening of the claims.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claims is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claims are deemed to have been reopened and they must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The regulatory definition of new and material evidence is:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a). 

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1984 and 1986 Board decisions, there was no 
competent evidence of a cervical spine disability; neither 
did the evidence show a chronic low back disability related 
to the incident noted in service, nor was there any other 
basis to award service connection.  The evidence added to the 
record after the 1984 and 1986 Board decisions includes a 
diagnosis of strain/sprain of the cervical spine and medical 
opinions to the effect that the veteran's existing back 
condition was, as likely as not, the result of the fall he 
experienced in military service.  Moreover, a VA examiner 
concluded that the veteran obviously could have injured both 
his cervical spine and lumbar spine from the fall in service, 
and the veteran's treating physician found that current 
residuals were consistent with the type of back trauma 
suffered by the veteran. While one VA examiner found 
insufficient evidence to support an ongoing condition since 
service, the overall evidence provides a more complete 
picture of the circumstances surrounding the nature of the 
veteran's cervical spine disability and low back disability, 
as well as a causal nexus to service.  This evidence must be 
considered to fairly evaluate the merits of the claims.  
Hence, the evidence is "new and material."

As new and material evidence has been submitted since the 
decisions of the Board in June 1984 and October 1986, the 
application to reopen the claims for service connection for a 
cervical spine disability with associated upper extremity 
involvement, and for a low back disability is granted.

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096, enacted 
November 9, 2000, eliminated the well-grounded-claim 
requirement and modified VA's duties to notify and assist 
claimants. See generally VCAA, §§ 3, 4, 7, 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, 5126 (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001) 
(holding all sections of VCAA retroactive).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held, that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en banc).  
In subsequent decisions the Court has held that the VCAA is 
not applicable in all cases.  The Court held that the VCAA 
was inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  The Court has also concluded that the VCAA was not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When there is extensive factual development 
in a case, and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, VCAA does not apply.  Wensch v. Principi, 15 Vet 
App 362 (2001); Dela Cruz; see also VCAA § 3(a), 114 Stat. 
2097, 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

In view of the fact that the Board has reopened the veteran's 
claims, there is no need for additional assistance in 
substantiating this aspect of those claims.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for a 
cervical spine disability with associated upper extremity 
involvement is granted.

New and material evidence having been submitted, the 
application to reopen the claim for service connection for a 
low back disability is granted.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

